DETAILED ACTION
This Office Action is in response to the application filed on July 27, 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 12-13, and 19-20 have been fully considered. 
In light of these amendments, the previous objections to claim 1 is withdrawn and the previous double-patenting rejection is withdrawn.
Response to Argument
Applicant's arguments and amendments received July 27, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that Chen fails to disclose “wherein the one or more parameters are selected depending on at least one of: an inter mode, a merge mode, a block size, or a picture type”. This language corresponds to the newly amended language of claims 1, 19, and 20. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0192069 (“Chen”) in view of PCT Patent Publication No WO 2018/061563 A1 (“Ikai”).
With respect to claim 1, Chen discloses the invention substantially as claimed, including:
A method of processing video data, comprising: 
selecting, during a current affine calculation step in a conversion between a current block and a bitstream of the current block, one or more parameters of a set of affine model parameters (see ¶¶91-94, 108-109, 112-115, describing that during an affine calculation step of video encoding/decoding for a current block, i.e., during a current affine calculation step in a conversion between a current block and a bitstream of the current block, one or more parameters of a set of affine model parameters may be selected); 
storing the one or more parameters for the current block (see ¶¶128-129, 146-147, describing storing the affine parameters for an affine merge/current block in an additional buffer); and 
performing, based on the one or more parameters, the conversion between the current block and the bitstream of the current block (see citations and arguments with respect to elements above and ¶¶35, 57-58, 69, 71, 155, 165-167, 187, 190, describing encoding/decoding, i.e., performing the conversion between the current block and the bitstream of the current block, based on the one or more affine parameters),
…
Chen discloses adaptively selecting between 4-parameter affine motion sets and 6-parameter affine motion sets (see ¶107). However, Chen does not explicitly disclose how this adaptive selection may work, i.e., it does not explicitly disclose wherein the one or more parameters are selected depending on at least one of: an inter mode, a merge mode, a block size, or a picture type.
However, in the same field of endeavor, Ikai discloses that it was known to adaptively select between these parameter sets based on block size/shape, i.e.,:
wherein the one or more parameters are selected depending on at least one of: an inter mode, a merge mode, a block size, or a picture type (see ¶¶11-14, 169-171, 185, 191, 193, 231-232, describing selecting either the 4-parameter affine process or the 6-parameter affine process depending on block size/shape, i.e., wherein the one or more parameters are selected depending on at least one of: an inter mode, a merge mode, a block size, or a picture type). 
As detailed above, Chen discloses adaptively selecting between 4-parameter affine motion sets and 6-parameter affine motion sets (see ¶107). At the time of filing, one of ordinary skill would have been familiar with ways for adaptively choosing affine parameter sets and have understood that, as evidenced by Ikai, such adaptive choice may be based on the size/shape of the block (see citations above). Ikai details that doing so reduces the amount of code in encoding the motion vector of the control point for affine processing (see ¶15). Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to adaptively choose 4-parameter or 6-parameter affine processing (including the selection and storage of the 4 or 6 parameters) based on size/shape of the block, as taught by Ikai, in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include adaptive selection of 4-parameters or 6-parameters of the affine process based on shape/size in the affine coding system of Chen as taught by Ikai.
With respect to claim 2, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein the conversion includes decoding the current video block from the bitstream (see citations and arguments with respect to claim 1 above and Chen Fig. 15, items 120 and “bitstream”, describing that the conversion may be decoding the current block from the video stream). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses:
wherein the conversion includes encoding the current video block into the bitstream (see citations and arguments with respect to claim 1 above and Chen Fig. 16, items “encoded video bitstream and item 164, describing that the conversion may be encoding the current block into the bitstream). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein a parameter a of the set of affine model parameters is calculated by a = (mv1h-mv0h)/w, where mv0h is a horizontal motion vector component of a top-left corner control point of the current block, mv1h is a horizontal motion vector component of a top-right corner control point of the current block, and w is width of the current block (see Chen ¶¶91-92, including equations (1) and (2), describing a parameter ‘a’ which is calculated by (v1x-v0x)/w, where v0x is a horizontal motion vector component of a top-left corner control point of the current block, v1x is a horizontal motion vector component of a top-right corner control point of the current block, and w is the width of the current block). 
Chen uses the variable v0x as the horizontal motion vector component of a top-left corner control point of the current block and v1x as the horizontal motion vector component of a top-right corner control point of the current block, rather than the claimed mv0h and mv1h. However, given the descriptions of both variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe v0x as mv0h and v1x as mv1h – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 4.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein a parameter b of the set of affine model parameters is calculated by b = (mv1v-mv0v)/w, where mv0v is a vertical motion vector component of a top-left corner control point of the current block, mv1v is a vertical motion vector component of a top-right corner control point of the current block, and w is width of the current block (see Chen ¶¶91-92, including equations (1) and (2), describing a parameter ‘d’ (equivalent to claimed parameter ‘b’ as detailed below) which is calculated by (v1y-v0y)/w, where v0y is a vertical motion vector component of a top-left corner control point of the current block, v1y is a vertical motion vector component of a top-right corner control point of the current block, and w is the width of the current block). 
Chen describes a 6-parameter affine model given by vx = ax + by + c and vy = dx + ey + f. One of ordinary skill in the art at the time of filing would have understood this to be equivalent to the claimed variable set whereby mvh (equivalent to vx) = ax + cy + e and mvv (equivalent to vy) = bx + dy + f. And that, given these equations, Chen’s variable ‘d’ is equivalent to the claimed variable ‘b’. In addition, Chen uses v0y as the vertical motion vector component of a top-left corner control point of the current block and v1y as the vertical motion vector component of a top-right corner control point of the current block, rather than the claimed mv0v and mv1v. However, given the descriptions of both variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe Chen’s ‘d’ as ‘b’, v0y as mv0v and v1y as mv1v – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 5.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein a parameter c of the set of affine model parameters is calculated by c = (mv2h-mv0h)/h where mv0h is a horizontal motion vector component of a top-left comer control point of the current block, mv2h is a horizontal motion vector component of a bottom-left corner control point of the current block, and h is height of the current block (see Chen ¶¶91-92, including equations (1) and (2), describing a parameter ‘b’ (equivalent to claimed parameter ‘c’ as detailed below) which is calculated by (v2x-v0x)/h, where v0x is a horizontal motion vector component of a top-left corner control point of the current block, v2x is a horizontal motion vector component of a bottom-left corner control point of the current block, and h is the height of the current block). 
Chen describes a 6-parameter affine model given by vx = ax + by + c and vy = dx + ey + f. One of ordinary skill in the art at the time of filing would have understood this to be equivalent to the claimed variable set whereby mvh (equivalent to vx) = ax + cy + e and mvv (equivalent to vy) = bx + dy + f. And that, given these equations, Chen’s variable ‘b’ is equivalent to the claimed variable ‘c’. In addition, Chen uses v0x as the horizontal motion vector component of a top-left corner control point of the current block and v2x as the horizontal motion vector component of a bottom-left corner control point of the current block, rather than the claimed mv0h and mv2h. However, given the descriptions of both variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe Chen’s ‘b’ as ‘c’, v0x as mv0h and v2x as mv2h – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 6.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein a parameter d of the set of affine model parameters is calculated by d = (mv2v-mv0v)/h where mv0v is a vertical motion vector component of a top-left comer control point of the current block, mv2v is a vertical motion vector component of a bottom-left corner control point of the current block, and h is height of the current block (see Chen ¶¶91-92, including equations (1) and (2), describing a parameter ‘e’ (equivalent to claimed parameter ‘d’ as detailed below) which is calculated by (v2y-v0y)/h, where v0y is a vertical motion vector component of a top-left corner control point of the current block, v2y is a vertical motion vector component of a bottom-left corner control point of the current block, and h is the height of the current block). 
Chen describes a 6-parameter affine model given by vx = ax + by + c and vy = dx + ey + f. One of ordinary skill in the art at the time of filing would have understood this to be equivalent to the claimed variable set whereby mvh (equivalent to vx) = ax + cy + e and mvv (equivalent to vy) = bx + dy + f. And that, given these equations, Chen’s variable ‘e’ is equivalent to the claimed variable ‘d’. In addition, Chen uses v0y as the vertical motion vector component of a top-left corner control point of the current block and v2y as the vertical motion vector component of a bottom-left corner control point of the current block, rather than the claimed mv0v and mv2v. However, given the descriptions of both variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe Chen’s ‘e’ as ‘d’, v0y as mv0v and v2y as mv2v – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 7.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses:
wherein a parameter e of the set of affine model parameters is calculated by e = mv0h, where mv0h is a horizontal motion vector component of a top-left corner control point of the current block (see Chen ¶¶91-92, including equations (1) and (2), describing a parameter ‘c’ (equivalent to claimed parameter ‘e’ as detailed below) which is calculated by v0x, where v0x is a horizontal motion vector component of a top-left corner control point of the current block). 
Chen describes a 6-parameter affine model given by vx = ax + by + c and vy = dx + ey + f. One of ordinary skill in the art at the time of filing would have understood this to be equivalent to the claimed variable set whereby mvh (equivalent to vx) = ax + cy + e and mvv (equivalent to vy) = bx + dy + f. And that, given these equations, Chen’s variable ‘c’ is equivalent to the claimed variable ‘e’. In addition, Chen uses v0x as the vertical motion vector component of a top-left corner control point of the current block, rather than the claimed mv0h. However, given the descriptions of both variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe Chen’s ‘c’ as ‘e’ and v0x as mv0h– doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 8.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein a parameter f of the set of affine model parameters is calculated by f = mv0v, where mv0v is a vertical motion vector component of a top-left corner control point of the current block (see Chen ¶¶91-92, including equations (1) and (2), describing a parameter ‘f’ which is calculated by v0y, where v0y is a vertical motion vector component of a top-left corner control point of the current block). 
Chen uses the variable v0y as the vertical motion vector component of a top-left corner control point of the current block, rather than the claimed mv0v. However, given the descriptions of both variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe v0y as mv0v – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 9.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein parameters e and f of the set of affine model parameters are calculated by (e, f) = (mvxi, mvyi), where (mvxi, mvyi) is a motion vector of any point (see Chen ¶¶91-92, describing that the affine parameters may include c and f (equivalent to e and f, as detailed below) which are = (v0x, v0y) (equivalent to mvx0, mvy0) which is a motion vector of the top left corner control point, i.e., a motion vector of any point). 
Chen describes a 6-parameter affine model given by vx = ax + by + c and vy = dx + ey + f. One of ordinary skill in the art at the time of filing would have understood this to be equivalent to the claimed variable set whereby mvh (equivalent to vx) = ax + cy + e and mvv (equivalent to vy) = bx + dy + f. And that, given these equations, Chen’s variable ‘c’ is equivalent to the claimed variable ‘e’. In addition, Chen uses (v0x, v0y) which is described as the motion vector components of a top-left corner control point of the current block, i.e., a motion vector of any point. Accordingly, to such a person it would have been obvious to modify Chen to describe Chen’s ‘c’ as ‘e’ and (v0x, v0y) as (mvx0, mvy0), i.e., a claimed motion vector of any point – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 10.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 12, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein the set of affine model parameters comprises six variables (a, b, c, d, e, f) corresponding to a six-parameter affine model given by 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where mvh(x,y) is a horizontal component of a motion vector of the current block, mvv(x,y) is a vertical component of a motion vector of the current block, and (x,y) represents the coordinate of a representative point relative to a top-left sample within the current block; (mvh0, mvv0) is a motion vector of a top-left corner control point (CP), and (mvh1, mvv1) is a motion vector of a top- right corner control point and (mvh2, mvv2) is a motion vector of a bottom-left corner control point for the current block (see Chen ¶¶91-92, including equations (1) and (2), describing a set of affine model parameters comprising six variables, (a, b, c, d, e, f) corresponding to a six-parameter affine model given by: 
vx (equivalent to mvh, as detailed below) = ax + by + c (equivalent to ax + cy + f, as detailed below) 
vy (equivalent to mvv, as detailed below) = dx + ey + f (equivalent to bx + dy + f, as detailed below)
vx = ((v1x – v0x)/w) x + ((v2x-v0x)/h) y + v0x (equivalent to ((mv1h – mv0h)/w) x + ((mv2h-mv0h)/h) y + mv0h, as detailed below)
vy =  ((v1y – v0y)/w) x + ((v2y-v0y)/h) y + v0y (equivalent to ((mv1v – mv0v)/w) x + ((mv2v-mv0v)/h) y + mv0v, as detailed below)
where vx(x,y) is a horizontal component of a motion vector of the current block, vy(x,y) is a vertical component of a motion vector of the current block, and (x,y) represents the coordinate of a representative point relative to a top-left sample within the current block; (v0x, v0y) is a motion vector of a top-left corner control point (CP), and (v1x, v1y) is a motion vector of a top-right corner control point and (v2x, v2y) is a motion vector of a bottom-left corner control point for the current block).
Chen describes a 6-parameter affine model given by vx = ax + by + c and vy = dx + ey + f. One of ordinary skill in the art at the time of filing would have understood this to be equivalent to the claimed variable set whereby mvh (equivalent to vx) = ax + cy + e and mvv (equivalent to vy) = bx + dy + f. And that, given these equations, Chen’s variable ‘b’, ‘c’, ‘d’, and ‘e’ are equivalent to the claimed variables ‘c’, ‘e’, ‘b’, and ‘d’, respectively. In addition, Chen uses (v0x, v0y) as the motion vector components of a top-left corner control point of the current block, (v1x, v1y) as the motion vector components of a top-right corner control point of the current block, and (v2x, v2y) as the motion vector components of a bottom-left corner control point of the current block, rather than the claimed (mv0h, mv0v), (mv1h, mv1v), and (mv2x, mv2v). However, given the descriptions of these variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe Chen’s ‘b’, ‘c’, ‘d’, and ‘e’ as ‘c’, ‘e’, ‘b’, and ‘d’, (v0x, v0y) as (mv0h, mv0v), (v1x, v1y) as (mv1h, mv1v), and (v2x, v2y) as (mv2h, mv2v) – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 12.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein the set of affine model parameters comprises four variables (a, b, e, f) corresponding to a four-parameter affine model given by 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where mvh(x,y) is a horizontal component of a motion vector of the current block, mvv(x,y) is a vertical component of a motion vector of the current block, and (x,y) represents the coordinate of a representative point relative to a top-left sample within the current block; (mvh0, mvv0) is a motion vector of a top-left corner control point (CP), and (mvh1, mvv1) is a motion vector of a top- right corner control point for the current block (see Chen ¶¶93-94, including equations (3) and (4), describing a set of affine model parameters comprising four variables, (a, b, c, f) (equivalent to a, b, e, and f, as detailed below) corresponding to a four-parameter affine model given by: 
vx (equivalent to mvh, as detailed below) = ax - by + c (equivalent to ax - by + e, as detailed below) 
vy (equivalent to mvv, as detailed below) = bx + ay + f (equivalent to bx + ay + f, as detailed below)
vx = ((v1x – v0x)/w) x - ((v1y-v0y)/w) y + v0x (equivalent to ((mv1h – mv0h)/w) x - ((mv1v-mv0v)/w) y + mv0h, as detailed below)
vy =  ((v1y – v0y)/w) x + ((v1x-v0x)/w) y + v0y (equivalent to ((mv1v – mv0v)/w) x + ((mv1h-mv0h)/w) y + mv0v, as detailed below)
where vx(x,y) is a horizontal component of a motion vector of the current block, vy(x,y) is a vertical component of a motion vector of the current block, and (x,y) represents the coordinate of a representative point relative to a top-left sample within the current block; (v0x, v0y) is a motion vector of a top-left corner control point (CP), and (v1x, v1y) is a motion vector of a top-right corner control point). 
Chen describes a 6-parameter affine model given by vx = ax - by + c and vy = bx + ay + f. One of ordinary skill in the art at the time of filing would have understood this to be equivalent to the claimed variable set whereby mvh (equivalent to vx) = ax - by + e and mvv (equivalent to vy) = bx + ay + f. And that, given these equations, Chen’s variable ‘c’ is equivalent to the claimed variables ‘e’. In addition, Chen uses (v0x, v0y) as the motion vector components of a top-left corner control point of the current block and (v1x, v1y) as the motion vector components of a top-right corner control point of the current block, rather than the claimed (mv0h, mv0v) and (mv1h, mv1v). However, given the descriptions of these variables, one of ordinary skill in the art at the time of filing would have understood these variables to be equivalent. Accordingly, to such a person it would have been obvious to modify Chen to describe Chen’s ‘c’ as ‘e’, (v0x, v0y) as (mv0h, mv0v) and (v1x, v1y) as (mv1h, mv1v) – doing so would have represented nothing more than the substitution of one known element for another to achieve predictable results. Accordingly, Chen in view of Ikai in view of the level of skill in the art describes each and every element of claim 13.
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of dependent claim 13. Chen/Ikai additionally discloses: 
wherein the one or more parameters comprise a, b, e and f (see citations and arguments with respect to claim 1 above and Chen ¶1, describing that Chen’s parameters comprise a, b, e, and f). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of dependent claim 12. Chen/Ikai additionally discloses: 
wherein the one or more parameters comprise a, b, c, d, e and f, and wherein it is restricted that c=-b and d=a, when the conversion between the current block and the bitstream of the current block is performed with a four-parameter affine mode (see citations and arguments with respect to claims 1, 5, and 7 above and Chen ¶¶91-94, including equations (1)-(4), describing that the variables may be a, b, c, d, e, and f, and that to simplify this to a 4-parameter model, variable ‘b’ (equivalent to claimed variable ‘c’) may be restricted to equal ‘-b’ and variable ‘e’ (equivalent to claimed variable ‘d’) may be restricted to equal ‘a’). 
The reasons for combining the cited prior art with respect to claims 1, 5, and 7 also apply to claim 15.
With respect to claim 16, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of dependent claim 12. Chen/Ikai additionally discloses: 
wherein the one or more parameters comprise a, b, c and d, and wherein it is restricted that c=-b and d=a, when the conversion between the current block and the bitstream of the current block is performed with a four-parameter affine mode (see citations and arguments with respect to claim 16 above, explaining that the parameters comprise a, b, c, and d, restricted to c=-b and d=a for a four-parameter affine simplification). 
The reasons for combining the cited prior art with respect to claims 1, 5, and 7 also apply to claim 16.
With respect to claim 17, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
wherein for a region with a size of MXN, which includes sub-blocks with dimensions subM x subN, all the sub-blocks share same one or more parameters stored for the region, where M, N, subM and subN are integers greater than one (see citations and arguments with respect to claim 1 above describing storing parameters for a block, Chen ¶¶112-113, describing that the parameters calculated are for a block, and the sub-blocks within, and Figs. 5-6, showing that these blocks have a region MxN including sub-blocks with dimensions subMxsubN where M, N, subM, and subN are integers greater than 1). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 17.
With respect to claim 18, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of dependent claim 17. Chen/Ikai additionally discloses: 
wherein one sub-block of the sub-blocks is selected, and the one or more parameters stored for the region are based on the set of affine model parameters of the selected one sub-block or based on the sets of affine model parameters of the selected multiple sub-blocks (see citations and arguments with respect to claim 17 above and Chen ¶¶128-129, describing the storing of the parameters for each block (which as detailed with respect to claim 17 includes multiple sub-blocks), i.e., each sub-block of the block is selected and the parameters for the selected multiple sub-blocks stored). 
Chen does not explicitly state the selection of sub-blocks. However, one of ordinary skill in the art at the time of filing would have understood that where a block includes multiple sub-blocks, these sub-blocks are associated with parameters, and the parameters for these sub-blocks are stored (see citations and arguments with respect to claims 1 and 17 above), the parameters of a block that may be stored as described would be of the block’s selected multiple sub-blocks stored based on the parameters of the sub-blocks. Accordingly, to such a person, it would have been obvious to modify Chen to describe the selection of the sub-blocks of the block for storing the sub-block’s affine parameters as those for the block for further clarity. Accordingly, Chen in view of Ikai and the level of skill in the art describes each and every element of claim 18.
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 16.
With respect to claim 19, Chen discloses the invention substantially as claimed. As detailed above, Chen in view of Ikai discloses all the elements of independent claim 1. Chen/Ikai additionally discloses: 
	An apparatus for processing video data comprising a processor and a non-transitory
memory with instructions thereon, wherein the instructions upon execution by the processor (see Chen ¶¶50, 53, 217-219, describing that the embodiments may be implemented using software stored on a computer-readable medium, which may be a non-transitory memory, and executed by a processor),
cause the processor to:
	select, during a current affine calculation step in a conversion between a current block and a bitstream of the current block, one or more parameters of a set of affine model parameters (see citations and arguments with respect to corresponding element of claim 1 above);
	store the one or more parameters for the current block (see citations and arguments with respect to corresponding element of claim 1 above); and
	perform, based on the one or more parameters, the conversion between the current block
and the bitstream of the current block (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the one or more parameters are selected depending on at least one of: an inter mode, a merge mode, a block size, or a picture type (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 1 in computer-readable medium form rather than method form. Chen discloses that its methods may be implemented using software stored on a computer-readable medium, which may be a non-transitory memory, and executed by a processor (see Chen ¶¶50, 53, 217-219). Accordingly, the disclosure cited with respect to claim 1 also applies to claim 20.
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ikai and PCT Patent Publication No. WO 2019/231362 (“Solovyev”), which corresponds to a provisional dated September 2018.
With respect to claim 11, Chen discloses the invention substantially as claimed. As described above Chen in view of Ikai discloses all the elements of independent claim 1. 
Chen/Ikai does not explicitly disclose clipping the one or more parameters, prior to the storing the one or more parameters for the current block, wherein if one of the one or more parameters, X, is stored with K bits, then X=Clip3 (-2K-1, -2K-1-1, X), where X=a or b or c or d, and K is an integer that is greater than one
However, in the same field of endeavor, Solovyev discloses that it was known to clip variables before buffer storage: 
clipping the one or more parameters, prior to the storing the one or more parameters for the current block, wherein if one of the one or more parameters, X, is stored with K bits, then X=Clip3 (-2K-1, -2K-1-1, X), where X=a or b or c or d, and K is an integer that is greater than one (see 45:12-15, describing clipping the variables before buffer storage to vx=Clip3 (-2bitdepth-1, -2bitdepth-1-1, vx)). 
Solovyev discloses the benefits of clipping variables prior to storage (see citation above, describing that this helps to avoid overflow). At the time of filing, one of ordinary skill would have been familiar with storing variables in buffers and the need to avoid buffer overflow and have understood that, as evidenced by Solovyev, in order to avoid buffer overflow in the buffer of Chen, such clipping would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a clipping process, as taught by Solovyev, in storing the affine parameters of Chen in view of Ikai in its buffer in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a clipping function as described in Solovyev when storing affine parameters in the buffer of Chen/Ikai as taught by Solovyev.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481